 1
 2
 3
 4
 5
 6
                        UNITED STATES DISTRICT COURT FOR THE
 7                        WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE
 8
 9                                                   CASE NO. 2:19-cv-01291-RSM
10 PHUONG HUYNH,                                     STIPULATED MOTION TO
                                                     EXTEND INITIAL SCHEDULING
11
                                 Plaintiff,          DATES AND ORDER
12
                          v.
13
     UNITED STATES POSTAL SERVICE,
14
                                 Defendant.
15
16
17          COMES NOW Plaintiff, Phuong Huynh, by and through his attorney, Ronald

18 Unger, and Defendant, United States Postal Service, through its counsel, Tricia Boerger,
19 Assistant United States Attorney, in this stipulated motion to extend the initial scheduling
20 dates in this matter as follows:
21                Deadline for FRCP 26(f) Conference:                          11/06/2019

22                 Initial Disclosures Pursuant to FRCP 26(a)(1):              11/13/2019

23                 Combined Joint Status Report and Discovery
                   Plan as Required by FRCP 26(f) and Local
24                 Civil Rule 26(f):                                           11/20/2019
25
            This extension is necessary because none of the Defendant has not yet filed an
26
     answer. Defendant is still working with the named federal agency to review the facts and
27
     claims in this matter. As such, Defendant is not in a position to meaningfully participate
28
     in a discovery conference, submit initial disclosures or prepare a discovery plan.
     STIPULATED MOTION TO EXTEND                                      United States Attorney’s Office
     INITIAL SCHEDULING DATES                                          700 Stewart Street, Suite 5200
     AND ORDER - 1                                        Seattle, Washington 98101
     2:19-cv-01291-RSM                                                        (206) 553-7970
 1 Defendant’s responsive pleading is due on October 28, 2019. As such, the parties are
 2 requesting an extension of time for the initial scheduling dates to allow them adequate
 3 time to review the initial pleadings and participate meaningfully in the FRCP 26 process.
 4         DATED this 1st day of October, 2019.
 5         SO STIPULATED
 6                                                  Respectfully submitted,
 7
                                                    BRIAN T. MORAN
 8                                                  United States Attorney
 9
10 s/ Ronald Lewis Unger                                   s/ Tricia Boerger
   Ronald Lewis Unger, WSBA #16815                  TRICIA BOERGER, WSBA #38581
11
   Buckley & Associates                             Assistant United States Attorney
12 675 South Lane Street, Suite #300                Western District of Washington
   Seattle, WA 98104                                United States Attorney’s Office
13
   Telephone: (206) 622-1100                        700 Stewart Street, Suite 5220
14 Fax: (206) 622-0688                              Seattle, Washington 98101
   Email: runger@buckleylaw.net                     Phone: (206) 553-7970
15
   Attorney for Plaintiff Phuong Huynh              Email: tricia.boerger@usdoj.gov
16                                                  Attorney for the Defendant
17
18
19
20
21
22
23
24
25
26
27
28
     STIPULATED MOTION TO EXTEND                                    United States Attorney’s Office
     INITIAL SCHEDULING DATES                                        700 Stewart Street, Suite 5200
     AND ORDER - 2                                      Seattle, Washington 98101
     2:19-cv-01291-RSM                                                      (206) 553-7970
 1                                            ORDER
 2
           Pursuant to the parties’ motion, and the parties having stipulated and agreed, and
 3
     the Court finding good cause, it is hereby ORDERED that the initial scheduling dates in
 4
 5 this matter shall be revised as follows:
 6
                  Deadline for FRCP 26(f) Conference:                        11/06/2019
 7
                  Initial Disclosures Pursuant to FRCP 26(a)(1):             11/13/2019
 8
                  Combined Joint Status Report and Discovery
 9                Plan as Required by FRCP 26(f) and Local
                  Civil Rule 26(f):                                          11/20/2019
10
11
           DATED this 3rd day of October 2019.
12
13
14
15
                                              A
                                              RICARDO S. MARTINEZ
                                              CHIEF UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28
     STIPULATED MOTION TO EXTEND                                    United States Attorney’s Office
     INITIAL SCHEDULING DATES                                        700 Stewart Street, Suite 5200
     AND ORDER - 3                                      Seattle, Washington 98101
     2:19-cv-01291-RSM                                                      (206) 553-7970
